03/16/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 21-0107


                                        OP 21-0107


 MICHAEL LEE McCLURE,

              Petitioner,
                                                                       MAR 1 6 2021
                                                                      ovvetn Greenwood
                                                                  Cierk of Supreme Court
       v.                                                            State of Montana
                                                                    ORDER
 SHERIFF MIKE LINDER,
 Yellowstone County Detention Center,

              Respondent.


      Representing himself, Michael Lee McClure has filed a Petition for a Writ of
Habeas Corpus, raising issues related to his counsel's representation in a pending criminal
case. He includes copies of several "kites", or grievances, he has sent to the State Office
ofPublic Defender. McClure contends that his right to speedy trial has been violated; that
he has not been to court since his initial appearance; that he has not met with his attorney;
and that he has not been admitted to bail. McClure requests his immediate release.
       We secured a copy of the register of actions from the Yellowstone County District
Court. It shows that on February 23, 2021, McClure's counsel filed a Motion for Bond
Reduction and to Set Bond Reduction Hearing. On March 2, before McClure's petition
was filed with this Court, the District Court held a hearing on defense counsel's motion.
The District Court granted the motion and issued an order the next day releasing McClure
on his own recognizance.            McClure's request for release is now              moot.
Sebastian v. Mahoney, 2001 MT 88, ¶ 7, 305 Mont. 158, 25 P.3d 163.
      IT IS THEREFORE ORDERED that McClure's Petition for a Writ of Habeas
Corpus is DENIED, as moot.
      The Clerk is directed to provide a copy of this Order to Terry Halpin, Clerk of
District Court, Yellowstone County, under Cause No. DC-20-1190; to Margaret Gallagher,
Yellowstone County Attorney's Office; to counsel of record; and to Sheriff Mike
Linder. As McClure has been released and the Court does not have an address for him,the
Clerk shall provide a copy of the Order to Blaine McGivern, Defense Counsel, who is
directed to deliver a copy to Michael McClure personally.
      DATED this 1 1.,fr aay of March, 2021.




                                                            Chief Justice




                                                              Justices